Case 19-31240-thf          Doc 14     Filed 06/26/19      Entered 06/26/19 15:44:56          Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                                    Western District of Kentucky


IN RE:                                            }       Case No. 19-31240
                                                  }
Chardett L. Hagan                                 }       Chapter 13
                                                  }       Hon. Judge Thomas H. Fulton
                                                  }
         Debtor                                   }



                               MOTION TO DISMISS CHAPTER 13 CASE

         COMES the Debtor, by and through counsel, and moves this Court to allow her to voluntarily

dismiss her Chapter 13 Bankruptcy, stating as follows:

         1.       Debtor filed her Chapter 13 Petition on April 17, 2019. Debtor’s Chapter 13 Plan has not

been cofirmed.

         2. Debtor no longer wishes to remain in her Chapter 13 bankruptcy .

         Wherefore, Debtor respectfully requests that the Court dismiss her Chapter 13 case,

without prejudice.



                                                          Respectfully submitted,

                                                          /s/ Alisha D. Triplett
                                                          Alisha D. Triplett
                                                          4300 Outer Loop, Ste. 8
                                                          Louisville KY 40219
                                                          (502) 322-5920
Case 19-31240-thf         Doc 14      Filed 06/26/19       Entered 06/26/19 15:44:56       Page 2 of 2



                                       CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Debtor’s Motion to Dismiss Chapter 13 was

electronically transmitted on or about the 26th day of June, 2019 via the Court’s CM/ECF system to all

creditors listed on the Court’s Electronic Mail Notice list.




                                                  /s/ Alisha D. Triplett
                                                  Alisha D. Triplett
                                                  Attorney for Debtor
                                                  4300 Outer Loop; Ste. 8
                                                  Louisville KY 40219
                                                  (502) 322-5920; Fax (502) 969-2733
                                                  Alisha_Triplett@yahoo.com
